United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 98-3727
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Minnesota.
Anthony Drake Barber,                   *
                                        *        [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                          Submitted: April 7, 1999

                               Filed: April 13, 1999
                                    ___________

Before FAGG, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       While Anthony Drake Barber was serving a period of supervised release, he
violated his release conditions and the district court1 revoked supervised release and
sentenced him to serve 14 months in prison. On appeal, Mr. Barber argues that the
district court erred by failing to consider the 5-to-11-month revocation imprisonment
range suggested under the U.S. Sentencing Guidelines Manual § 7B1.4(a), p.s.
(1998). We affirm.

      1
       The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota.
        After a thorough review of the record--which includes the probation officer’s
letter notifying the district court of the revocation range recommended in Chapter 7--
we reject Mr. Barber’s argument and conclude that the district court did not abuse its
discretion in sentencing him. See United States v. Grimes, 54 F.3d 489, 492 (8th Cir.
1995); United States v. Carr, 66 F.3d 981, 983 (8th Cir. 1995) (per curiam).

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-